UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1211



CARDSERVICE INTERNATIONAL, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


WEBSTER R. MCGEE,

                                             Defendant - Appellant,

          and

WRM & ASSOCIATES, d/b/a EMS - Card Service on
the Caprock; CHUCH BURTZLOFF, an individual,
President of Cardservice International, Incor-
porated and the person to whom Webster R.
McGee has directed written correspondence re-
garding this matter; NICHOLAS LOGAN, individ-
ual, Senior Vice-President for Cardservice
International, Incorporated, and the person
who signed the verified complaint,
                                                           Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-896-2)


Submitted:   November 6, 1997           Decided:     November 18, 1997
Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Webster R. McGee, Appellant Pro Se. Benjamin Verbin Madison, III,
HUNTON & WILLIAMS, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting a per-
manent injunction and attorney's fees in a trademark infringement

case. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. CardService International v. McGee, No.
CA-96-896-2 (E.D. Va. Jan. 17, 1997). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2